Notice of Pre-AIA  or AIA  Status
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

         The amendment filed on 7/13/2022 has been entered.

Claim Rejection - 35 U.S.C. 112(a)
1.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.        Claim 23 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
           (1) Newly added claim 13 requiring “the indented portions … on opposite lateral sides of the frame” contains new matter because of no support from the original specification or no show in any drawings. 

Claim Rejection - 35 U.S.C. 112(b)
1.      The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.      Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
         (1) Claim 7 as amended is misleading because the razor blade head does NOT comprise a handle.  As the disclosed invention is understood, it is the razor 100 that comprises the razor blade head 102 and a handle 104.  See Fig.1A and page 3, lines 11-12 of the original specification.  It is suggested claim 7 be rewritten to read --A razor comprising the razor blade head according to claim 1 and a handle coupled to the frame of the razor blade head.--.  
         (2) Claim 8 as amended and newly added claims 16-17 are misleading for the same reason set forth in item (1) of this section.  Claim 8, 16 and 17 should be amended accordingly.    

Indication of Allowable Subject Matter
1.      Claims 3-5, 9, 10, 12-14 and 16-22 are allowed.
2.      Claims 7, 8, 16, 17 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b)  set forth in this Office action.
 
Remarks
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
Applicant alleges, at page 6 of the amendment, the support for newly added claim 23 is supported in the original filed specification at page 3, lines 11-26 and drawings FIGs.3A and 3D.  Examiner disagrees.  First of all, lines 11-26 on page 3 of the original specification describe the first embodiment shown in FIGs.1A and 1B not third embodiment shown in FIGs.3A and 3D.  Moreover, none of these two embodiments shows the indented portions 122x “on” opposite lateral sides 119 rather that the indented portions 122x are spaced (i.e. at a distance) “from” opposite lateral sides 119.  There is no disclosure from the original specification that the indented portions are “on” opposite lateral sides.  To the contrary, as disclosed (see page 6, lines 14-16 of the original specification), two indented portions are positioned along the upper side, at substantially equal distances from each lateral side of the razor blade head.     
A phone call was made on 7/27/2022 to Jerome Robert Smith and a voice mail was left for proposing an Examiner’s Amendment in order to expedite the prosecution but did not result in a call back.  Applicant is advised that an authorization for email communication can be made by filing an email communication form PTO/SB/439.         

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724